Citation Nr: 1705927	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1964 to December 1967.  The Veteran received the Vietnam Service Medal with Bronze Star and Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran was previously represented by AMVETS.  However, in correspondence received in August 2016, AMVETS notified the Veteran and VA that they had withdrawn their services as the Veteran's representative.  Later that same month, the Veteran executed a new VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative) that appointed the Disabled American Veterans (DAV) as his accredited service representative.  The Board recognizes that change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In a June 2010 Substantive Appeal (VA Form 9), the Veteran indicated that he wanted a videoconference hearing before a Veterans Law Judge.  The record does not reflect that the RO scheduled the Veteran's hearing, nor does it reflect that the Veteran had withdrawn that request.  Recently, the Veteran's representative, in a February 2017 motion to remand, reiterated the Veteran's request for a videoconference hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

